

                                        
Exhibit 10.1


THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of
March 29, 2019 (the “Agreement”), is executed by each of the Lenders hereto,
SUNTRUST BANK, as Administrative Agent (the “Administrative Agent”), COMMUNITY
HEALTHCARE OP, LP, a Delaware limited partnership (the “Borrower”), COMMUNITY
HEALTHCARE TRUST INCORPORATED, a Maryland corporation (the “REIT Guarantor”),
the Subsidiary Loan Parties and the other parties hereto.


WHEREAS, the Borrower, the REIT Guarantor, the financial institutions signatory
thereto and their assignees thereunder (the “Lenders”), the Administrative
Agent, and the other parties thereto, have entered into that certain Second
Amended and Restated Credit Agreement dated as of March 29, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);


WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Borrower may
request Incremental Term Loans in the form of Non-Conforming Credit Extensions
in accordance with the terms and conditions of the Credit Agreement;


WHEREAS, the Borrower has notified the Administrative Agent of its request for
Non-Conforming Credit Extensions and corresponding Incremental Term Loans (the
“A-3 Term Loans” and the Term Loan Commitments relating thereto, the “A-3 Term
Loan Commitments”) pursuant to Section 2.23 of the Credit Agreement in an
aggregate principal amount equal to $75,000,000;


WHEREAS, certain Persons party to this Agreement willing to provide A-3 Term
Loan Commitments with respect to the A-3 Term Loans (such Persons, and any
permitted assignees thereof, the “A-3 Term Loan Lenders”) have indicated their
willingness to make such A-3 Term Loans on the terms and subjects to the
conditions herein; and


WHEREAS, the Borrower and REIT Guarantor have requested to make certain
amendments to the Credit Agreement as set forth herein and the Administrative
Agent and the Lenders have agreed to such amendments on the terms and conditions
set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. A-3 Term Loans.


(a) Subject to the terms and conditions set forth herein, on the date all of the
conditions precedent in Section 3 below are satisfied or waived in accordance
with the terms hereof (the “Third Amendment Closing Date”), each A-3 Term Loan
Lender severally (and not jointly) agrees to make an A-3 Term Loan to the
Borrower in a principal amount equal to the amount corresponding to such A-3
Term Loan Lender’s “A-3 Term Loan Commitment” as set forth on Schedule I
attached hereto. Each A-3 Term Loan Commitment shall be a “Term Loan Commitment”
for all purposes under the Credit Agreement. Each A-3 Term Loan made by an A-3
Term Loan Lender pursuant to this Agreement shall have the terms set forth
herein and in the Credit Agreement (as amended by this Agreement). If for any
reason $75,000,000 of the aggregate amount of the A-3 Term Loan Commitments is
not fully drawn on the Third Amendment Closing Date, the undrawn portion thereof
shall automatically terminate and be cancelled on the Third Amendment Closing
Date. Amounts repaid or prepaid on the A-3 Term Loans may not be reborrowed. The
A-3 Term Loans may be, from time to time, Base Rate Loans or Eurodollar Loans or
a combination thereof. All obligations with respect to the A-3 Term Loans shall
be due and payable in full on the A-3 Term Loan Maturity Date.




--------------------------------------------------------------------------------








(b) Use of Proceeds. The proceeds of the A-3 Term Loans shall be used to (i)
finance future acquisitions of Properties not prohibited by the Credit
Agreement, (ii) refinance existing Indebtedness of the Borrower and
(iii) finance the payment of fees, commissions and expenses incurred in
connection with the execution and delivery of this Agreement and the Borrowing
of the A-3 Term Loans hereunder (the foregoing under this Section 1(b),
collectively, the “Transactions”).


(c) A-3 Term Loan Lenders. Each A-3 Term Loan Lender (i) confirms that a copy of
the
Credit Agreement and the other applicable Loan Documents, together with copies
of the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and make the A-3 Term Loan, have been made
available to such A-3 Term Loan Lender; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, Fifth Third Bank, BB&T
Capital Markets, SunTrust Robinson Humphrey, Inc. (each a “Lead Arranger”), each
in its capacity as a joint lead arranger and bookrunner with respect to this
Agreement, or any other Lender or agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
the other applicable Loan Documents, including this Agreement; and (iii)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto.


(d) Credit Agreement Governs Terms. Each reference to a “Term Loan”, “Term
Loans” or “Incremental Term Loan” in the Credit Agreement shall be deemed to
include the A-3 Term Loans and the A-3 Term Loans shall be subject to the
provisions, including any provisions restricting the rights, or regarding the
obligations, of the Loan Parties or any provisions regarding the rights of the
Term Loan Lenders, of the Credit Agreement and the other Loan Documents. Without
limiting the foregoing, the A-3 Term Loans (and all interest and other amounts
payable thereon or with respect thereto) shall be (i) “Obligations” under and as
defined in the Credit Agreement, (ii) secured by the Collateral under the
relevant Collateral Documents and (iii) guaranteed under the Guaranty and
Security Agreement, in each case, on a pari passu basis with all Revolving
Loans, Swingline Loans and other Term Loans.


Section 2. Specific Amendments to Credit Agreement. Subject to the satisfaction
of the conditions precedent set forth in Section 3 below, the parties hereto
agree that the Credit Agreement is amended as follows:


(a)    Section 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “Class”, “Stated Termination Date”, “Term Loans” and “Termination
Date in their entirety and substituting the following in lieu thereof:


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, A-1 Term Loans, A-2 Term Loans, A-3 Term Loans or Incremental Term Loans
and when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Commitment, a Swingline Commitment, an A-1 Term Loan Commitment,
an A-2 Term Loan Commitment, an A-3 Term Loan Commitment or an Incremental
Commitment. Incremental Term Loans that have different terms and conditions from
those of other Classes (together with the Commitments in respect thereof) shall
be construed to be in different Classes.




--------------------------------------------------------------------------------








“Stated Termination Date” shall mean March 29, 2023, as such date may be
extended pursuant to Section 2.5.


“Term Loans” shall mean all A-1 Term Loans, A-2 Term Loans, A-3 Term Loans and
any Incremental Term Loan made by a Term Loan Lender to the Borrower pursuant to
Section 2.23, in the aggregate or any of them, as the context may require.    


“Termination Date” shall mean (a) with respect to Revolving Loans, Swingline
Loans and the Revolving Commitments, the Revolving Commitment Termination Date,
(b) with respect A-1 Term Loans, the A-1 Term Loan Maturity Date, (c) with
respect to A-2 Term Loans, the A-2 Term Loan Maturity Date, (d) with respect to
A-3 Term Loans, the A-3 Term Loan Maturity Date and (e) with respect to any
other Class of Term Loans, the “Termination Date” specified for such Class of
Term Loans in the Loan Documents establishing such Class of Term Loans.


(b)    Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Funds From Operations” in its entirety and inserting the
following definition of “Adjusted Funds From Operations” in the appropriate
alphabetical order:


“Adjusted Funds From Operations” shall mean, with respect to a Person and for a
given period, (i) net income (or loss) of such Person for such period determined
on a consolidated basis, minus (or plus) (ii) gains (or losses) from debt
restructuring and sales of property or assets during such period, plus
(iii) depreciation with respect to such Person’s real property and amortization
(including any amortization costs related to Accounting Standards Codification
842 but excluding amortization of deferred financing costs) of such Person for
such period, plus (iv) any non-cash compensation expense attributable to grants
of stock options, such Person’s deferred compensation plan, restricted stock or
similar rights to officers, directors and employees of such Person, plus (v)
write-offs or adjustments of straight-line rent, plus (or minus) (vi) non-cash
impairment losses (or recoveries) of real estate properties or other investment
assets; plus (vii) non-recurring charges, including, without limitation,
acquisition expenses, non-cash charges related to the write-off of deferred
equity and financing costs, plus (or minus) (viii) other non-cash losses (or
gains) included in the financial statements provided pursuant to Sections 5.1(a)
and (b) hereof, all after adjustment for Unconsolidated Affiliates. Adjustments
for Unconsolidated Affiliates will be calculated to reflect funds from
operations on the same basis.


(c)    Section 1.1 of the Credit Agreement is further amended by (i) replacing
the reference to “Level 3” in the definition of “Applicable Margin” with “Level
4” and (ii) replacing the table in the definition of “Applicable Margin” in its
entirety with the following:






--------------------------------------------------------------------------------




Pricing Grid
Level
Leverage Ratio
Applicable Margin for Revolving Loans that are Eurodollar Loans
Applicable Margin for Revolving Loans that are Base Rate Loans
Applicable Margin for A-1 Term Loans that are Eurodollar Loans
Applicable Margin for A-1 Term Loans that are Base Rate Loans
Applicable Margin for A-2 Term Loans that are Eurodollar Loans
Applicable Margin for A-2 Term Loans that are Base Rate Loans
Applicable Margin for A-3 Term Loans that are Eurodollar Loans
Applicable Margin for A-3 Term Loans that are Base Rate Loans
 
1
Less than or equal to 0.20 to 1.00
1.25%
0.25%
1.25%
0.25%
1.45%
0.45%
1.65%
0.65%
 
2
Less than or equal to
0.30 to 1.00 and greater than 0.20 to 1.00
1.40%
0.40%
1.40%
0.40%
1.60%
0.60%
1.80%
0.80%
 
3
Less than or equal to
0.40 to 1.00 and greater than 0.30 to 1.00
1.65%
0.65%
1.65%
0.65%
1.85%
0.85%
2.05%
1.05%
 
4
Greater than 0.40 to 1.00
1.90%
.90%
1.90%
.90%
2.10%
1.10%
2.30%
1.30%
 



(d)    Section 1.1 of the Credit Agreement is further amended by adding the
following definitions in the appropriate alphabetical order:


“A-3 Term Loan” shall mean a term loan made by an A-3 Term Loan Lender to the
Borrower pursuant to Third Amendment.


“A-3 Term Loan Commitment” shall mean, with respect to each A-3 Term Loan
Lender, the obligation of such A-3 Term Loan Lender to make an A-3 Term Loan on
the Third Amendment Closing Date, in the principal amount not exceeding the
amount set forth with respect to such A-3 Term Loan Lender on Schedule I. The
aggregate principal amount of all A-3 Term Loan Lender’s A-3 Term Loan
Commitments as of the Third Amendment Closing Date is $75,000,000.


“A-3 Term Loan Lender” shall mean shall mean each Lender with an A-3 Term
Loan Commitment or holding an outstanding A-3 Term Loan.


“A-3 Term Loan Maturity Date” shall mean the earlier of (i) March 29, 2026 and
(ii) the date on which all amounts outstanding under this Agreement have been
declared, or have automatically become, due and payable (whether by acceleration
or otherwise) in accordance with the terms herein.


“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” shall mean 31 CFR § 1010.230.


“Screen Rate” shall mean the rate specified in clause (i) of the definition of
“Adjusted LIBOR”.




--------------------------------------------------------------------------------








“Third Amendment” shall mean that certain Third Amendment to Second Amended and
Restated Credit Agreement dated March 29, 2019 among the Loan Parties, the
Administrative Agent and the Lenders party thereto.


“Third Amendment Closing Date” shall have the meaning given such term in Section
1 of the Third Amendment.


(e)    The Credit Agreement is further amended by inserting the Section 1.5
immediately following Section 1.4 thereof:


Section 1.5.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.


(f)    The Credit Agreement is further amended by deleting Section 2.5(a)(v)
thereof in its entirety and substituting in lieu thereof the following:


(v)    the payment to the Administrative Agent for the ratable benefit of the
Revolving Lenders of an extension fee of 0.15% of the Aggregate Revolving
Commitment Amount at the time of such extension;


(g)    The Credit Agreement is further amended by deleting clause (b) of Section
2.14 thereof in its entirety and substituting in lieu thereof the following:


(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender an unused fee (the “Unused Fee”), which shall accrue from
the Third Amendment Closing Date through and including the Revolving Commitment
Termination Date at a per annum rate equal to (i) 0.25% of the daily amount of
the unused Revolving Commitment of such Lender at any time that the Revolving
Credit Exposure is less than or equal to 33.3% of the Aggregate Revolving
Commitment Amount or (ii) 0.20% of the daily amount of the unused Revolving
Commitment of such Lender at any time that the Revolving Credit Exposure is
greater than 33.3% of the Aggregate Revolving Commitment Amount. For purposes of
computing the Unused Fee, the Revolving Commitment of each Revolving Lender
shall be deemed used to the extent of the outstanding Revolving Loans and LC
Exposure, but not Swingline Exposure, of such Lender.


(h)    The Credit Agreement is further amended by deleting Section 2.16 thereof
in its entirety and substituting in lieu thereof the following:  


Section 2.16.    Inability to Determine Interest Rates.


(a)    If, prior to the commencement of any Interest Period for any Eurodollar
Borrowing:






--------------------------------------------------------------------------------




(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR (including, without limitation,
because the Screen Rate is not available or published on a current basis) for
such Interest Period, or
(ii)    the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBOR for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making, funding or maintaining their
Eurodollar Loans for such Interest Period,
then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. 
Unless the Borrower notifies the Administrative Agent at least one (1) Business
Day before the date of any Eurodollar Borrowing for which a Notice of Borrowing
or a Notice of Conversion/Continuation has previously been given that it elects
not to borrow, continue or convert to a Eurodollar Borrowing on such date, then
such Borrowing shall be made as, continued as or converted into a Base Rate
Borrowing.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) above have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Screen Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin). 
Notwithstanding anything to the contrary in Section 10.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.16(b), only to the extent the Screen Rate for the applicable
currency and/or such Interest Period is not available or published at such time
on a current basis), (x) any Notice of Conversion/Continuation that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (y) if any Notice of Borrowing or
Notice of Swingline Borrowing requests a Eurodollar Borrowing, such Borrowing
shall be made as a Base Rate Borrowing; provided, that, if such alternate rate
of interest shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.




--------------------------------------------------------------------------------








(i)    The Credit Agreement is further amended by deleting Section 2.23(a)(i)
thereof in its entirety and substituting in lieu thereof the following:


(i)    from and after the Third Amendment Closing Date, the aggregate principal
amount of all such Incremental Commitments and Incremental Term Loans made
pursuant to this Section shall not exceed $200,000,000 (the “Maximum Commitment
Amount”);


(j)    The Credit Agreement is further amended by deleting Section 2.23(a)(iv)
thereof in its entirety and substituting in lieu thereof the following:
(iv)    (v) any Non-Conforming Credit Extension shall have a maturity date no
earlier than the latest Termination Date then in effect for Term Loans and shall
have a Weighted Average Life to Maturity (as defined below) no shorter than that
of any Term Loans made pursuant to Sections 2.27, 2.28 and 2.23, (w) any
incremental Revolving Commitments provided pursuant to this Section shall be on
the same terms as the Revolving Commitments, (x) any incremental A-1 Term Loans
provided pursuant to this Section shall be on the same terms as the A-1 Term
Loans, (y) any incremental A-2 Term Loans provided pursuant to this Section
shall be on the same terms as the A-2 Term Loans and (z) any incremental A-3
Term Loans provided pursuant to this Section shall be on the same terms as the
A-3 Term Loans.


(k)    The Credit Agreement is further amended by inserting the Section 4.26
immediately following Section 4.25 thereof:


Section 4.26.    Beneficial Ownership Certification. As of the Third Amendment
Closing Date, the information included in the Beneficial Ownership
Certification, if delivered, is true and correct in all respects.


    
(l)    The Credit Agreement is further amended by deleting Section 5.1(f)
thereof in its entirety and substituting in lieu thereof the following:


(f)    as soon as available and in any event within 60 days after the end of the
calendar year, forecasts and a pro forma budget prepared on a quarterly basis
for the succeeding Fiscal Year, containing an income statement, balance sheet
and statement of cash flow for the REIT Guarantor and its Subsidiaries;


(m)    The Credit Agreement is further amended by inserting the Section 5.17
immediately following Section 5.16 thereof:


Section 5.17.    Beneficial Ownership Regulation. The Borrowers will (a) notify
the Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein and (b) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
reasonably requested by it for purposes of complying with the Beneficial
Ownership Regulation.




--------------------------------------------------------------------------------








    (n)    The Credit Agreement is further amended by deleting Section 6.1
thereof in its entirety and substituting in lieu thereof the following:


Section 6.1.    Leverage Ratio. The Leverage Ratio shall not exceed 60.0% at any
time.


(o)    The Credit Agreement is further amended by deleting Section 6.2 thereof
in its entirety and substituting in lieu thereof the following:


Section 6.2.    Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio
shall not be less than 1.50 to 1.00 at any time.


(p)    The Credit Agreement is further amended by deleting Section 6.4 thereof
in its entirety and substituting in lieu thereof the following:


Section 6.4.    Unencumbered Leverage Ratio. The Unencumbered Leverage Ratio
shall not exceed 60.0% at any time.


(q)    The Credit Agreement is further amended by deleting Section 6.5 thereof
in its entirety and substituting in lieu thereof the following:


Section 6.5.    Restricted Payments


(a)    During each Fiscal Quarter ending (1) December 31, 2017, March 31, 2018
and June 30, 2018, the REIT Guarantor and the Borrower shall not, and shall not
permit any of their respective Subsidiaries to, make any Restricted Payments
during such period in excess of the greater of (i) $7,500,000 and (ii) the
amount required for the REIT Guarantor to maintain its status as a REIT, (2)
September 30, 2018 and December 31, 2018, the REIT Guarantor and the Borrower
shall not, and shall not permit any of their respective Subsidiaries to, make
any Restricted Payments during such period in excess of the greater of
(i) $8,000,000 and (ii) the amount required for the REIT Guarantor to maintain
its status as a REIT, (3) March 31, 2019, the REIT Guarantor and the Borrower
shall not, and shall not permit any of their respective Subsidiaries to, make
any Restricted Payments during such period in excess of the greater of (i)
$8,000,000 and (ii) the amount required for the REIT Guarantor to maintain its
status as a REIT and (4) June 30, 2019, the REIT Guarantor and the Borrower
shall not, and shall not permit any of their respective Subsidiaries to, make
any Restricted Payments during such period in excess of the greater of (i)
$8,200,000 and (ii) the amount required for the REIT Guarantor to maintain its
status as a REIT; and


(b)    On and at all times after July 1, 2019, the REIT Guarantor and the
Borrower shall not, and shall not permit any of their respective Subsidiaries
to, make any Restricted Payments during the Applicable Period most recently
ended in excess of the greater of (i) 95.0% of Adjusted Funds From Operations of
the REIT Guarantor for such Applicable Period and (ii) the amount required for
the REIT Guarantor to maintain its status as a REIT.




--------------------------------------------------------------------------------








Notwithstanding the foregoing, (i) but subject to the following clause (ii), if
a Default or
Event of Default exists, the REIT Guarantor and the Borrower shall not, and
shall not permit any of their respective Subsidiaries to, make any Restricted
Payments in excess of the amount permitted pursuant to the foregoing clauses
(a)(1)(ii), (a)(2)(ii) and (b)(ii) and (ii) if an Event of Default specified in
Section 8.1(a), (b), (g), (h), or (i) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated, the REIT Guarantor and the Borrower shall not, and shall not permit
any Subsidiary to, make any Restricted Payments to any Person other than to the
Borrower or any Subsidiary Loan Party.


(r)    The Credit Agreement is further amended by deleting Schedule I thereto
and substituting in lieu thereof Schedule I attached hereto.


Section 3. Conditions Precedent. The effectiveness of this Agreement is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance reasonably satisfactory to the Administrative Agent:
(a)    a counterpart of this Agreement duly executed by the Borrower, the REIT
Guarantor, the Administrative Agent all Lenders and the Exiting Lender;
(b)    any promissory notes requested by the Lenders pursuant to Section
2.23(c)(iv);
(c)    a Reaffirmation of Guaranty and Security Agreement substantially in the
form of Exhibit 3.1(b)(iii) to the Credit Agreement, duly executed by the
Borrower and the other Loan Parties (the “Reaffirmation of Guaranty and Security
Agreement”);
(d)    a certificate of the Secretary or Assistant Secretary of each Loan Party
substantially in the form of Exhibit 3.1(b)(iv) to the Credit Agreement, (A)
attaching and certifying copies of (1) its bylaws, partnership agreement,
limited liability company agreement or comparable organizational document, and
(2) the resolutions of its board of directors or other equivalent governing
body, or comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and (B) certifying the name, title and true signature of each officer of such
Loan Party executing the Loan Documents to which it is a party;
(e)    certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party (other than CHCT Maryland, LLC
and CHCT Tennessee, LLC) and each other jurisdiction where such Loan Party is
required to be qualified to do business as a foreign corporation;
(f)    a favorable written opinion of Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC, counsel to the Loan Parties (including Maryland counsel to the
REIT Guarantor), addressed to the Administrative Agent, the Issuing Bank and
each of the Lenders, and covering such matters relating to the Loan Parties, the
Loan Documents, the Collateral and the transactions contemplated therein as the
Administrative Agent or the Required Lenders shall reasonably request;
(g)    a certificate substantially in the form of Exhibit 3.1(b)(vii) to the
Credit Agreement, dated the Third Amendment Closing Date and signed by a
Responsible Officer and the chief financial officer of the REIT Guarantor and
the Borrower, certifying that, after giving effect to the funding of all
Borrowings, the issuance of any initial Letters of Credit, and the consummation
of the transactions contemplated to occur on the Third Amendment Closing Date
(including the execution and delivery of the Loan Documents), (A) no Default or
Event of Default exists, (B) all representations and warranties of each Loan
Party set forth in the Loan Documents are true and correct in all material
respects (or in the case of representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality qualifier, in all
respects) and (C) each Loan Party is Solvent;




--------------------------------------------------------------------------------




(h)    a duly executed Notice of Borrowing for the Borrowing of the A-3 Term
Loans and any initial Revolving Borrowing or Swingline Borrowing;
(i)    a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds of any such initial
Borrowing;
(j)    a duly completed and executed Compliance Certificate, including
calculations of the Financial Covenants hereof as of December 31, 2018,
calculated on a pro forma basis as if the Borrowing of the A-3 Term Loans and
any initial Revolving Borrowing had been funded as of the first day of the
relevant period for testing compliance (and setting forth in reasonable detail
such calculations);
(k)    all documents, reports, certificates and other information requested by
Administrative Agent in connection with the Unencumbered Pool Properties and the
determination to include such Properties in the Unencumbered Pool Value
hereunder (which shall include, at a minimum, each item required pursuant to
Section 3.4 to the Credit Agreement not previously delivered to the
Administrative Agent);
(l)    copies of all consents, approvals, authorizations, registrations and
filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of any Loan Party, by the
REIT Guarantor, the Borrower or any of their respective Subsidiaries in
connection with the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;
(m)    copies of all Material Agreements requested by Administrative Agent;
(n)    if requested by the Administrative Agent, certificates of insurance, in
form and detail acceptable to the Administrative Agent, describing the types and
amounts of insurance (property and liability) maintained by any of the Loan
Parties;
(o)    copies of all documentation and information required by any Governmental
Authority under the Patriot Act and other applicable “know your customer” and
anti-money laundering laws;
(p)    each Loan Party or Subsidiary thereof that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall, collectively, have
delivered to the Administrative Agent, and any Lender requesting the same, one
Beneficial Ownership Certification in relation to each such Loan Party or such
Subsidiary, in each case, at least five (5) Business Days prior to the date of
closing;
(q)     payment of all fees, expenses and other amounts due and payable on or
prior to the Third Amendment Closing Date, including, without limitation,
reimbursement or payment of all out-of-pocket expenses of the Administrative
Agent, the Joint Lead Arrangers and their Affiliates (including reasonable fees,
charges and disbursements of counsel to the Administrative Agent) required to be
reimbursed or paid by the Borrower hereunder, under any other Loan Document and
under any agreement with the Administrative Agent or the Joint Lead Arrangers;
and




--------------------------------------------------------------------------------




(r)    all such other documents, certificates and information as the
Administrative Agent or the Required Lenders shall have reasonably requested.
Section 4. Representations and Warranties. Each Loan Party hereby represents and
warrants as follows:


(a)    at the time of and immediately after giving effect to this Agreement, all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects and the representations and
warranties in Section 4.1(a) of the Credit Agreement regarding the good standing
of CHCT Maryland, LLC and CHCT Tennessee, LLC, which the Loan Parties shall
deliver evidence of the good standing of such entities on or before April 5,
2019) on and as of the date of this Agreement, in each case before and after
giving effect thereto, except to the extent made as of a specific date (in which
case such representations and warranties shall be true and correct in all
material respects (or all respects, as applicable) as of such date);


(b)    the execution, delivery and performance by such Loan Party of this
Agreement are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational and, if required, shareholder,
partner or member action and (i) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect and
except for filings necessary to perfect or maintain perfection of the Liens
created under the Loan Documents, (ii) will not violate any Requirement of Law
applicable to the REIT Guarantor, the Borrower or any Subsidiary Loan Party or
any judgment, order or ruling of any Governmental Authority, (iii) will not
violate or result in a default under any Contractual Obligation of the REIT
Guarantor, the Borrower or any Subsidiary Loan Party or give rise to a right
thereunder to require any payment to be made by the REIT Guarantor, the Borrower
or any Subsidiary Loan Party and (iv) will not result in the creation or
imposition of any Lien on any asset of the REIT Guarantor, the Borrower or any
Subsidiary Loan Party, except Liens (if any) created under the Loan Documents;


(c)     this Agreement has been duly executed and delivered by such Loan Party,
and constitutes a valid and binding obligation of such Loan Party, enforceable
against it in accordance with its terms except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity;


(d)     on and as of the date hereof and immediately after giving effect to this
Agreement, no Default or Event of Default exists; and


(e)    since the Closing Date, there has been no change which has had or could
reasonably be expected to have a Material Adverse Effect.


Section 5. No Further Waivers; Ratification of Liability. Except as expressly
waived hereby, the Credit Agreement and each of the other Loan Documents shall
remain in full force and effect in accordance with their respective terms. Each
Loan Party hereby ratifies, confirms and reaffirms its respective liabilities,
payment and performance obligations (contingent or otherwise) and agreements
under the Credit Agreement and the other Loan Documents to which it is a party,
and the liens and security interests granted, created and perfected thereby.
This Agreement shall not constitute a modification of the Credit Agreement or a
course of dealing with the Administrative Agent or any Lender at variance with
the Credit Agreement such as to require further notice by the Administrative
Agent or any Lender to require strict compliance with the terms of the Credit
Agreement and the other Loan Documents in the future, except as expressly set
forth herein. This Agreement contains the entire agreement among the Loan
Parties and the Lenders contemplated by this Agreement. No Loan Party has any
knowledge of any challenge to the Administrative Agent’s or any Lender’s claims
arising under the Loan Documents or the effectiveness of the Loan Documents.
Except as expressly set forth in the foregoing waiver, the Administrative Agent
and the Lenders reserve all rights, privileges and remedies under the Loan
Documents.






--------------------------------------------------------------------------------




Section 6. No Novation. Nothing in this Agreement is intended, or shall be
construed, to constitute a novation or an accord and satisfaction of any of the
Obligations or to modify, affect or impair the perfection, priority or
continuation of the security interests in, security titles to or other Liens on
any Collateral for the Obligations.


Section 7. Allocations.


(a)    The Administrative Agent, the Borrower and each Lender agree that on the
Third Amendment Closing Date, the outstanding Revolving Loans and the
participation interests of the Revolving Lenders in any outstanding Letters of
Credit and Swingline Loans shall be allocated among the Revolving Lenders in
accordance with their respective Pro Rata Share of the Aggregate Revolving
Commitments calculated based on the Revolving Commitments of the Revolving
Lenders set forth on Schedule I attached hereto (the “Post-Amendment Commitment
Percentage”). To effect such allocations, each Revolving Lender whose
Post-Amendment Commitment Percentage exceeds the amount of such Revolving
Lender’s Pro Rata Share of the Aggregate Revolving Commitments immediately prior
to the effectiveness of this Agreement and any Revolving Lender providing a new
Revolving Commitment shall make a Revolving Loan in such amount as is necessary
so that the aggregate principal amount of Revolving Loans held by such Lender
shall equal such Lender’s Post-Amendment Commitment Percentage of the aggregate
outstanding principal amount of the Revolving Loans as of the Third Amendment
Closing Date. The Administrative Agent shall make such amounts of the proceeds
of such Revolving Loans available (a) to each Revolving Lender whose
Post-Amendment Commitment Percentage is less than the amount of such Lender’s
Pro Rata Share of the Aggregate Revolving Commitments immediately prior to the
effectiveness of this Agreement as is necessary so that the aggregate principal
amount of Revolving Loans held by such Lender shall equal such Lender’s
Post-Amendment Commitment Percentage of the aggregate outstanding principal
amount of the Revolving Loans as of the Third Amendment Closing Date and (b) to
the Exiting Lender (as defined below) as is necessary to repay in full the
Revolving Loans owing to the Exiting Lender. Except for any notes to be provided
to the Revolving Lenders in the principal amount of their respective Revolving
Commitments, no other documents, instruments or fees (other than fees set forth
in Section 3(q) above) shall be, or shall be required to be, executed or paid in
connection with such allocations (all of which are hereby waived, as necessary).


(b)    The Administrative Agent, the Borrower and each Term Lender agree that
upon the effectiveness of this Agreement, the outstanding principal amount of
each such Term Lender’s A-1 Term Loan and A-2 Term Loan is as set forth on
Schedule I attached hereto. Simultaneously with the effectiveness of this
Agreement, the principal amount of all outstanding A-1 Term Loans and A-2 Term
Loans shall be reallocated among the Term Lenders in accordance with their
respective Pro Rata Share of the A-1 Term Loans and A-2 Term Loans, respectively
(determined in accordance with the amount of each Lender’s Loan set forth on
Schedule I attached hereto), and in order to effect such reallocations, each
Lender whose Loan exceeds its Loan immediately prior to the effectiveness of
this Agreement (each an “Assignee Lender”) shall be deemed to have purchased at
par a portion of all right, title and interest in, and all obligations in
respect of, the A-1 Term Loan and A-2 Term Loan of the Exiting Lender (defined
below), so that the outstanding principal amount of the A-1 Term Loan and A-2
Term Loan of each Lender will be as set forth on Schedule I attached hereto.
Such purchases shall be deemed to have been effected by way of, and subject to
the terms and conditions of, Assignment and Acceptance without the payment of
any related assignment fee, and, except for replacement notes to be provided to
the Assignee Lenders in the principal amounts of their respective A-1 Term Loans
and A-2 Term Loans upon the effectiveness of this Agreement, no other documents
or instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which are hereby waived). The parties hereto confirm
that the aggregate outstanding principal amount of the A-1 Term Loans and A-2
Term Loans immediately prior to the Third Amendment Closing Date is equal to the
aggregate outstanding principal amount of the A-1 Term Loans and A-2 Term Loans,
respectively, immediately after giving effect to the Agreement.


    




--------------------------------------------------------------------------------




(c)    On the Third Amendment Closing Date and upon the purchase in full at par
of the outstanding principal balance of the A-1 Term Loan and A-2 Term Loan of
Cadence Bank (the “Exiting Lender”), the Revolving Commitment of the Exiting
Lender shall be terminated, all outstanding amounts due under the Credit
Agreement and the other Loan Documents to the Exiting Lender on the Third
Amendment Closing Date shall be paid in full, and the Exiting Lender shall cease
to be a Lender under the Credit Agreement.


(d)    The Administrative Agent, the Borrower and each Lender confirms the
amount of each such Lender’s Revolving Commitment and Term Loans immediately
following the Third Amendment Closing Date are as set forth on Schedule I
attached hereto.


Section 8. Release. In consideration of the waivers contained herein, each of
the Loan Parties hereby waives and releases the Lenders, the Administrative
Agent, the Swingline Lender and the Issuing Bank from any and all claims and
defenses, known or unknown, existing on the date hereof with respect to the
Credit Agreement and the other Loan Documents and the transactions contemplated
thereby.


Section 9. Further Assurances. The REIT Guarantor and the Borrower agree to take
all further actions and execute such other documents and instruments as the
Administrative Agent may from time to time reasonably request to carry out the
transactions contemplated by this Agreement, the Loan Documents and all other
agreements executed and delivered in connection herewith.


Section 10. Costs and Expenses. The REIT Guarantor and the Borrower agree to pay
on demand all reasonable, documented out-of-pocket costs and expenses incurred
in connection with the preparation, execution and delivery of this Agreement and
the other instruments and documents to be delivered hereunder or in connection
with the Credit Agreement with respect to the matters covered hereby, including,
without limitation, the reasonable, documented fees, charges and disbursements
of counsel for the Administrative Agent with respect thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities
hereunder and thereunder.


Section 11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


Section 12. Loan Document. This Agreement shall be deemed to be a Loan Document
for all purposes.


Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart to this Agreement by facsimile or other electronic method of
transmission shall be as effective as delivery of a manually executed
counterpart hereof.






--------------------------------------------------------------------------------




Section 14. Severability. In case any provision of or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.


Section 15. Headings. Headings and captions used in this Agreement are included
for convenience of reference only and shall not be given any substantive effect.


[Signatures on Next Page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Second Amended and Restated Credit Agreement to be duly executed as of the date
first above written.




BORROWER:
COMMUNITY HEALTHCARE OP, LP



By:/s/ W. Page Barnes                
Name: W. Page Barnes
Title: Executive Vice President


REIT GUARANTOR:                COMMUNITY HEALTHCARE TRUST
                         INCORPORATED


By:/s/ W. Page Barnes                
Name: W. Page Barnes
Title: Executive Vice President


SUBSIDIARY LOAN PARTIES:            CHCT ALABAMA, LLC
CHCT ARIZONA, LLC
CHCT COLORADO, LLC
CHCT CONNECTICUT, LLC
CHCT CONNECTICUT II, LLC
CHCT FLORIDA, LLC
CHCT GEORGIA, LLC
CHCT IDAHO, LLC
CHCT ILLINOIS, LLC
CHCT INDIANA, LLC
CHCT IOWA, LLC
CHCT KANSAS, LLC
CHCT KENTUCKY, LLC
CHCT LENDING, LLC
CHCT LOUISIANA, LLC
CHCT MARYLAND, LLC
CHCT MASSACHUSETTS, LLC
CHCT MICHIGAN, LLC
CHCT MISSISSIPPI, LLC
CHCT NEVADA, LLC
CHCT NEW JERSEY, LLC
CHCT NEW YORK, LLC
CHCT NORTH CAROLINA, LLC
CHCT OHIO, LLC
CHCT OKLAHOMA, LLC
CHCT PENNSYLVANIA, LLC
CHCT SOUTH CAROLINA, LLC
CHCT TENNESSEE, LLC
CHCT TEXAS, LLC
CHCT VIRGINIA, LLC
CHCT WISCONSIN, LLC
COMMUNITY HEALTHCARE TRUST, LLC
COMMUNITY HEALTHCARE TRUST SERVICES, INC.
CHCT CALIFORNIA, LLC
CHCT WEST VIRGINIA, LLC


By:/s/ W. Page Barnes                
Name: W. Page Barnes
Title: Executive Vice President







--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT
AND LENDERS:
SUNTRUST BANK, as Administrative Agent, as the Issuing Bank, as the Swingline
Lender and as a Lender







By:    /s Anton Brykalin                
Name: Anton Brykalin
Title: Vice President





--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Lender






By:    /s/ Vera B. McEvoy                
Name: Vera B. McEvoy
Title: Director II









--------------------------------------------------------------------------------





FIRST TENNESSEE BANK, NA, as a Lender






By:    /s/ Cathy Wind            
Name: Cathy Wind
Title: Senior Vice President





--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY, as a Lender






By:    /s/ Courtney W. Jones            
Name: Courtney W. Jones
Title: Vice President





--------------------------------------------------------------------------------





CADENCE BANK, N.A., as an Exiting Lender






By:    /s/ William H. Crawford                
Name: William H. Crawford
Title: Executive Vice President









--------------------------------------------------------------------------------





CAPSTAR BANK, as a Lender






By:    /s/ David A. Bertani                
Name: David A. Bertani
Title: Senior Vice President





























































--------------------------------------------------------------------------------





FRANKLIN SYNERGY BANK, as a Lender






By:    /s/ Lisa Fletcher                
Name: Lisa Fletcher
Title: Senior Vice President









--------------------------------------------------------------------------------





PINNACLE BANK, as a Lender






By:    /s/ Allison H. Jones                
Name: Allison H. Jones
Title: Senior Vice President





--------------------------------------------------------------------------------





SYNOVUS BANK, as a Lender






By:    /s/ W. Spencer Ragland            
Name: W. Spencer Ragland
Title: Senior Director, Corporate Banking





--------------------------------------------------------------------------------





BANCORPSOUTH, as a Lender






By:    /s/ Randall P. Robinson                
Name: Randall P. Robinson
Title: Senior Vice President











--------------------------------------------------------------------------------






SCHEDULE I


COMMITMENT AMOUNTS


Lender
Revolving
Commitment Amount
A-1 Term Loans
A-2 Term Loans
A-3 Term Loan Commitment
SunTrust Bank
$38,000,000
$9,611,111
$9,611,111
$18,000,000
Fifth Third Bank
$23,000,000
$8,861,111
$8,861,111
$13,000,000
Branch Banking and Trust Company
$23,000,000
$8,861,111
$8,861,111
$13,000,000
First Tennessee Bank, NA
$20,000,000
$6,666,667
$6,666,667
$9,000,000
Pinnacle Bank
$10,000,000
$6,666,667
$6,666,667
$9,000,000
Synovus Bank
$10,000,000
$4,000,000
$0
$9,000,000
Franklin Synergy Bank
$10,000,000
$3,333,333
$3,333,333
$0
Bancorp South
$6,000,000
$0
$4,000,000
$4,000,000
CapStar Bank
$10,000,000
$2,000,000
$2,000,000
$0
Total
$150,000,000
$50,000,000
$50,000,000
$75,000,000






